This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF ALBUQUERQUE, ex rel.
 3 ALBUQUERQUE POLICE DEPARTMENT,

 4          Plaintiff-Appellee,

 5 v.                                                                            NO. 35,446

 6 ONE (1) 1996 DODGE P/U SILVER,
 7 VIN: 1B7HF16ZXTJ191924,
 8 NEW MEXICO LICENSE # 294RLJ,

 9          Defendant,

10 and

11 DIANNA WALLER,

12          Claimant-Appellant.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Alan M. Malott, District Judge

15   City of Albuquerque Legal Department
16   Jessica Hernandez, City Attorney
17   Kyle Hibner, Assistant City Attorney
18   Albuquerque, NM

19 for Appellee

20 Dianna Wallen
 1 Albuquerque, NM

 2 Pro Se Appellant


 3                            MEMORANDUM OPINION

 4 WECHSLER, Judge.

 5   {1}   Claimant-Appellant Dianna Waller (Appellant) has sought to appeal from an

 6 order granting forfeiture pursuant to the City of Albuquerque’s DWI-related civil

 7 forfeiture ordinance. We previously issued a notice of proposed summary disposition

 8 in which we proposed to dismiss. Defendant has filed a memorandum in opposition.

 9 After due consideration, we remain unpersuaded.

10   {2}   As we previously observed, the filing of a timely notice of appeal is a

11 mandatory precondition to this Court’s jurisdiction. In re Yalkut, 2008-NMSC-009,

12 ¶ 24, 143 N.M. 387, 176 P.3d 1119 (per curiam). In this case, Appellant filed her

13 notice of appeal nearly a month late. We therefore proposed to dismiss. See, e.g.,

14 Chavez v. U-Haul Co. of N.M., 1997-NMSC-051, ¶¶ 19-22, 124 N.M. 165, 947 P.2d
15 122 (declining to hear an appeal filed thirty days late).

16   {3}   In her memorandum in opposition Appellant offers neither any basis for

17 extending the filing deadline nor any justification for the delay. [MIO 2] Instead, we

18 understand Appellant to invite the Court to consider the “extensive facts” and the

19 merits of the appeal notwithstanding the untimely filing. [MIO 29A] We decline.

                                              2
1   {4}   Accordingly, for the reasons stated above and in the notice of proposed

2 summary disposition, we dismiss.



3   {5}   IT IS SO ORDERED.


4                                            ________________________________
5                                            JAMES J. WECHSLER, Judge


6 WE CONCUR:


7 ________________________________
8 LINDA M. VANZI, Judge


 9 ________________________________
10 J. MILES HANISEE, Judge




                                         3